Exhibit 10.5

AMENDED AND RESTATED 2018 STOCK INCENTIVE PLAN
OF RESIDEO TECHNOLOGIES, INC. AND ITS AFFILIATES

 

FORM OF STOCK OPTION AWARD AGREEMENT

 

STOCK OPTION AWARD AGREEMENT (this “Agreement”) made as of the [DAY] day of
[MONTH, YEAR] (the “Grant Date”), between Resideo Technologies, Inc. (the
“Company”) and [EMPLOYEE NAME] (“Participant”).

 

1.

Grant of Option. The Company has granted you an Option to purchase [NUMBER]
Shares of Common Stock, subject to the provisions of this Agreement and the
Amended and Restated 2018 Stock Incentive Plan of Resideo Technologies, Inc. and
its Affiliates (the “Plan”). This Option is a nonqualified Option for federal
income tax purposes.

2.

Exercise Price. The purchase price of the Shares covered by the Option will be
[DOLLAR AMOUNT] per Share (the “Exercise Price”).

3.

Vesting. Except as otherwise provided in Sections 7 and 8 of this Agreement, the
Option will become exercisable as provided on the attached Vesting Schedule
Table, which is incorporated into, and made a part of, this Agreement.

4.

Term of Option. The Option must be exercised prior to the close of the New York
Stock Exchange (“NYSE”) on the day before the seventh anniversary of the Grant
Date (the “Expiration Date”), subject to earlier termination or cancellation as
provided below. If the NYSE is not open for business on the Expiration Date, the
Option will expire at the close of the NYSE on the business day immediately
preceding the Expiration Date.

5.

Payment of Exercise Price. You may pay the Exercise Price by cash, certified
check, bank draft, wire transfer, postal or express money order, or any other
alternative method specified in the Plan and expressly approved by the
Committee. Notwithstanding the foregoing, you may not tender any form of payment
that the Committee determines, in its sole and absolute discretion, could
violate any law or regulation.

6.

Exercise of Option. Subject to the terms and conditions of this Agreement, the
Option may be exercised by contacting the [CONTACT DETAILS]. If the Option is
exercised after your death, the Company will deliver Shares only after the
Committee has determined that the person exercising the Option is the duly
appointed executor or administrator of your estate or the person to whom the
Option has been transferred by your will or by the applicable laws of descent
and distribution.

 

--------------------------------------------------------------------------------

 

7.

Termination, Retirement, Disability or Death. Subject to Section 8, this Option
shall vest and remain exercisable as follows:

 

Event

 

Vesting

 

Exercise Period for Vested Awards

Death

 

Immediate vesting as of death (including if death occurs during any
post-Retirement continued vesting period).

 

Expires earlier of (i) original expiration date, or (ii) 3 years after death
(including instances where death occurs during any post-Retirement continued
vesting period).

 

 

 

 

 

Disability

 

Immediate vesting as of Termination of Service due to the incurrence of
Disability.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after
Termination of Service due to Disability.

 

 

 

 

 

Retirement

 

Unvested portions of this Award continue to vest in accordance with original
vesting schedule following Retirement.

 

Expires earlier of (i) original expiration date, or (ii) 3 years after
Retirement.

 

 

 

 

 

Voluntary Termination of Service (other than as covered by Retirement)

 

Unvested portions of this Award forfeited as of Termination of Service.

 

Expires earlier of (i) original expiration date, or (ii) 30 days after
Termination of Service.

 

 

 

 

 

Involuntary Termination of Service not for Cause

 

[Unvested portions of this Award forfeited as of Termination of Service.]

 

[Section 16 Officers: Pro rata vesting as of Termination of Service (determined
by multiplying   the number of Options originally subject to this Award by a
fraction, the numerator of which is the number of days you were actively
employed before your Termination of Service from the Award Date, and the
denominator of which is the total number of days from the Award Date to the
final scheduled vesting date, and then subtracting the number of Options
previously vested under this Award.]

 

Expires earlier of (i) original expiration date, or (ii) 1 year after
Termination of Service.

 

 

 

 

 

Involuntary termination for Cause

 

Unvested portions of this Award forfeited as of Termination of Service.

 

Vested Awards immediately cancelled.

 

 

--------------------------------------------------------------------------------

 

If your Termination of Service due to Retirement occurs before the final
scheduled vesting date described in Vesting Schedule Table, your unvested Award
will continue to vest in accordance with the terms of this Agreement. If your
Retirement results in this Award’s continued vesting, as a condition thereof you
hereby agree that for the remainder of any continued vesting period, you will
(i) remain available to provide service to the Company on an as-requested basis
(which service, for purposes of compliance with Section 409A of the Code, shall
not exceed 20% of your pre-Termination of Service level of Service to the
Company) and (ii) execute, in the discretion of the Company, a non-competition
agreement in favor of the Company in the form provided by the Company.

 

Except as expressly provided herein, all rights hereunder shall cease to accrue
as of the date of your Termination of Service with the Company and its
Affiliates and you will forfeit the unvested portion of any award and all rights
to continue vesting in awards shall cease as of the date of your Termination of
Service. Further, you will not be entitled to receive additional awards
hereunder after your Termination of Service.

 

8.

Change in Control. If you incur an involuntary Termination of Service not for
Cause (as defined in Section 2 of the Plan) or a voluntary Termination of
Service for Good Reason (as defined in Section 2 of the Plan) on or before the
second anniversary of the date of a Change in Control, any portion of the Option
that has not vested or terminated as of your Termination of Service shall vest
as of your Termination of Service and become exercisable in full as of the date
of such Termination of Service. Such a termination shall be considered an
Involuntary Termination not for Cause or, if applicable, a Retirement, under
Section 7 of this Agreement.

 

9.

Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or your
local employer, an amount sufficient to satisfy taxes imposed under the laws of
any country, state, province, city or other jurisdiction, including but not
limited to income taxes, capital gain taxes, transfer taxes, and social security
contributions, and National Insurance Contributions, that are required by law to
be withheld with respect to the grant of the Option, any exercise of your rights
under this Agreement, the sale of Shares acquired from the exercise of the
Option, and/or payment of dividends on Shares acquired pursuant to the Option. 

10.

Transfer of Option. You may not transfer the Option or any interest in the
Option except by will or the laws of descent and distribution [or except as
otherwise permitted by the Committee and as specified in the Plan]. Any other
attempt to dispose of your interest will be null and void.

11.

[Requirements for and Forfeiture of Award.

 

a.

General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 11 and in any other
agreement that governs your noncompetition with the Company and its Affiliates,
your nonsolicitation of employees, customers, suppliers, business partners and
vendors of the Company and its Affiliates, and/or your conduct with respect to
trade secrets and proprietary and confidential information of the Company and
its

 

--------------------------------------------------------------------------------

 

 

Affiliates. For the avoidance of doubt, for purposes of this Section 11, the
“Company and its Affiliates” shall include Resideo Technologies, Inc. and its
predecessors, designees and successors, as well as its past, present and future
operating companies, divisions, subsidiaries, affiliates and other business
units, including businesses acquired by purchase of assets, stock, merger or
otherwise.

 

b.

Remedies.

 

1.

You expressly agree and acknowledge that the forfeiture provisions of Section
11(b)(2) of this Agreement shall apply if, from the Grant Date until the date
that is [twenty-four (24)] months after your Termination of Service for any
reason other than Retirement, or in the case of Retirement only, the later of
(A) [twenty-four (24)] months after your Termination of Service and (B) the last
scheduled vesting date in the Vesting Schedule Table, for any reason, you (i)
enter into an employment, consultation or similar agreement or arrangement
(including any arrangement for service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
in which the Company or its Affiliates are engaged if the business is
competitive (in the sole judgment of the Committee) with the Company or its
Affiliates and the Committee has not approved the agreement or arrangement in
writing, or (ii) make any statement, publicly or privately (other than to your
spouse and legal advisors), which would be disparaging (as defined below) to the
Company and its Affiliates or their businesses, products, strategies, prospects,
condition, or reputation or that of their directors, employees, officers or
members; provided, however, that nothing shall preclude you from making any
statement in good faith which is required by any applicable law or regulation or
the order of a court or other governmental body, or (iii) write or contribute to
a book, article or other media publication, whether in written or electronic
format, that is in any way descriptive of the Company or its Affiliates or your
career with the Company or its Affiliates without first submitting a draft
thereof, at least thirty (30) days in advance, to the Company’s [Senior Vice
President, General Counsel and Corporate Secretary] or his or her delegate,
whose judgment about whether such book, article or other media publication is
disparaging shall be determinative; or such a book, article or other media
publication is published after a determination that it is disparaging; provided,
however, that nothing herein shall preclude you from reporting (in good faith)
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to, the Department of Justice, the Securities
and Exchange Commission, the Congress, and/or any agency Inspector General, or
making any other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation, or from otherwise making any
statement (in good faith) which is required by any applicable law or regulation
or the order of a court or other governmental body.

 

--------------------------------------------------------------------------------

 

For purposes of this Section 11(b)(1), the term “disparaging” shall mean any
statement or representation (whether oral or written and whether true or untrue)
which, directly or by implication, tends to create a negative, adverse, or
derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

 

 

2.

In addition to the relief described in any other agreement that governs your
noncompetition with the Company or its Affiliates, your nonsolicitation of the
employees, customers, suppliers, business partners and vendors of the Company or
its Affiliates, and/or your conduct with respect to the trade secrets and
proprietary and confidential information of the Company or its Affiliates, if
the Committee determines, in its sole judgment, that you have violated the terms
of any such agreement or you have engaged in an act that violates Section
11(b)(1) of this Agreement, (i) any portion of the Option you have not exercised
(whether vested or unvested) shall immediately be cancelled, and you shall
forfeit any rights you have with respect to the Option as of the date of the
Committee’s determination, and (ii) you shall immediately deliver to the Company
Shares equal in value to the amount of any profit you realized upon an exercise
of the Option during the period beginning twelve (12) months prior to your
Termination of Service and ending on the date of the Committee’s determination.

 

3.

Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.1

12.

Adjustments. Any adjustments to the Option will be governed by Section 5.3 of
the Plan.

13.

Restrictions on Exercise. Exercise of the Option is subject to the conditions
that, to the extent required at the time of exercise, (i) the Shares covered by
the Option will be duly listed, upon official notice of issuance, upon the NYSE,
and (ii) a Registration Statement under the Securities Act of 1933 with respect
to the Shares will be effective. The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

14.

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under U.S. federal securities laws in respect of trading in the
Company’s securities, and you agree

 

1 

Section 11 or other similar terms may be included in individual grant
agreements, as determined by the Committee at the time an Award is granted.

 

--------------------------------------------------------------------------------

 

not to use the Company’s “cashless exercise” program (or any successor program)
at any time when you possess material nonpublic information with respect to the
Company or when using the program would otherwise result in a violation of
securities law. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit realized on the exercise of the
Option or by the disposition of Shares received upon exercise of the Option to
the extent that the Company has a right of recovery or reimbursement under
applicable securities laws. 

15.

Plan Terms Govern. The exercise of the Option, the disposition of any Shares
received upon exercise of the Option, and the treatment of any gain on the
disposition of these Shares are subject to the terms of the Plan and any rules
that the Committee may prescribe. The Plan document, as may be amended from time
to time, is incorporated into this Agreement. Capitalized terms used in this
Agreement have the meaning set forth in the Plan, unless otherwise stated in
this Agreement. In the event of any conflict between the terms of the Plan and
the terms of this Agreement, the Plan will control unless otherwise stated in
this Agreement. By accepting the Award, you acknowledge receipt of the Plan and
the prospectus, as in effect on the date of this Agreement.

 

16.

Personal Data.

 

a.

By entering into this Agreement, and as a condition of the grant of the Option,
you acknowledge that your personal data is collected, used, and transferred in
view of the performance of this Agreement as described in this Section 16, which
is to the full extent permitted by and in full compliance with applicable law.

 

b.

You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all options or other entitlement to shares awarded, canceled,
exercised, vested, unvested, or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”).

 

c.

You understand that part or all of your Data may be also collected, used, or
held by the Company or its Affiliates for the purpose of managing and
administering this award or any previous award/incentive plans. Specifically,
your Data is transferred to, and/or collected, used, or held by [the
Compensation & Benefits Department (at the business and Corporate levels), your
local, regional and SBG business managers, the Company’s senior executives
(e.g., SVP-HR, CEO), the Committee, and Morgan Stanley]. The Company stores your
Data for this purpose [until the last vesting date described in this Agreement
OR for a period of xx years / months / days].

 

d.

You understand that your local employer will transfer Data to the Company or its
Affiliates among themselves as necessary for the purposes of implementation,
administration, and management of your participation in the Plan, and that the

 

--------------------------------------------------------------------------------

 

 

Company or its Affiliates may transfer data among themselves, and/or each, in
turn, further transfer data to any third parties assisting the Company in the
implementation, administration, and management of the Plan (the “Data
Recipients”).

 

e.

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data or request that any
necessary amendments be made to it. To exercise your data privacy rights, refer
to the Company’s Data Privacy Global Policy [located on the Intranet / provide
link to policy / otherwise describe how to find the policy].

 

g.

As soon as your Data is transferred to a third party Data Recipient (e.g.,
Morgan Stanley), (i) the Data Recipient becomes responsible for this Data (as a
data controller), (ii) the Data will be subject to the Data Recipient’s privacy
statements and notices, (iii) the Company and its Affiliates will no longer be
responsible for the transferred Data, and (iv) you should refer to the Data
Recipient’s statements and notices about its data protection policies and
practices. 

17.

Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:

 

a.

The Company (and not your local employer) is granting your Option. Furthermore,
this Agreement is not derived from any preexisting labor relationship between
you and the Company, but rather from a mercantile relationship.

 

b.

The Company may administer the Plan from outside your country of residence and
United States law will govern all options granted under the Plan.

 

c.

Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

d.

The benefits and rights provided under the Plan are not to be considered part of
your salary or compensation under your employment with your local employer for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind. You waive any and all rights to compensation or damages as a result of the

 

--------------------------------------------------------------------------------

 

 

termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.

 

e.

The grant of the Option hereunder, and any future grant of an option under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Option nor any future grant by the Company will be
deemed to create any obligation to make any future grants, whether or not such a
reservation is explicitly stated at the time of such a grant. The Company has
the right, at any time and/or on an annual basis, to amend, suspend or terminate
the Plan; provided, however, that no such amendment, suspension, or termination
will adversely affect your rights hereunder.

 

f.

The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

g.

Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company. 

18.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of Shares is not secured by a trust, insurance
contract or other funding medium, and you do not have any interest in any fund
or specific asset of the Company by reason of the Option. You have no rights as
a shareowner of the Company pursuant to the Option until Shares are actually
delivered you.

19.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Option. This
Agreement supersedes any prior agreements, commitments or negotiations
concerning the Option.

20.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

21.

Governing Law. The Plan, this Agreement, and all determinations made and actions
taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

--------------------------------------------------------------------------------

 

22.

Acknowledgements and Acceptance. By accepting this Agreement, you agree to the
following: (i) you have carefully read, fully understand and agree to all of the
terms and conditions described in this Agreement, the Plan, the Plan’s
prospectus and all accompanying documentation; and (ii) you understand and agree
that this Agreement and the Plan constitute the entire understanding between you
and the Company regarding the Option, and that any prior agreements,
commitments, or negotiations concerning the Option are replaced and superseded.

 

 

I Accept:

 

 

Print Name

EID

 

 

 

 

 

 

 

Signature

Date

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

VESTING SCHEDULE TABLE

 

 